IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,971



                     EX PARTE RANDY JAMES ANGLE, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 199-81715-01 IN THE 199 TH DISTRICT COURT
                           FROM COLLIN COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

sexual assault of a child and three counts of indecency with a child and sentenced to six terms of

twenty years’ imprisonment. He did not appeal his convictions.

        Applicant contends that trial counsel rendered ineffective assistance because he did not

advise Applicant that the limitations period in this cause had expired. TEX . CODE CRIM . PROC. art.

12.01. We remanded this application to the trial court for findings of fact and conclusions of law.
Trial counsel filed an affidavit with the trial court. Based on that affidavit, the trial court has entered

findings of fact and conclusions of law that counsel did not advise Applicant that limitations could

have barred the prosecution of this cause. The trial court recommended that we grant relief. After

conducting an independent review of the record, we agree that Applicant is entitled to relief.

Accordingly, relief is granted. The judgment in cause number 199-81715-01 from the 199th Judicial

District Court of Collin County is vacated, and Applicant is remanded to the Sheriff of Collin County

to answer the charges against him.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: August 20, 2008
Do Not Publish